Exhibit 10.5
LEASE FOR REAL PROPERTY


THIS LEASE is made and entered into as of May 24, 2011 (the "Effective Date") by
and between RCP Birch-Little Falls, LLC, a New Jersey limited liability company,
whose principal business office is located at c/o Marlow Park, LLC, 80 Greenwood
Avenue, Midland Park, New Jersey 07432, as 70% Tenant-in-Common, and 110 Little
Falls DCLA, LLC, a New Jersey limited liability company, whose principal
business office is located at c/o North Jersey Development Group, Inc., 333
Route 46, Mountain Lakes, New Jersey 07046, as 30% Tenant-in-Common
(collectively, "Landlord"); and UNIGENE LABORATORIES INC., a Delaware
corporation, whose principal business office is located at 81 Fulton Street,
Boonton, New Jersey 07005 ("Tenant").
In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties covenant and agree as follows:
1.           Demised Premises.
Landlord hereby demises and leases to Tenant, and Tenant hires and takes from
Landlord, the entire building (the "Building") located at 110 Little Falls Road,
in the Township of Fairfield, Essex County, New Jersey (the "Land")(the Building
and the Land shall collectively be referred to as the "Demised Premises"), upon
the terms and conditions set forth herein.  The Building is located on the
property known and designated as Block 2801, Lot 22 on the Tax Map of the
Township of Fairfield (the "Real Property").  The Demised Premises may be used
exclusively for research and development in the social sciences and humanities
(NAICS #541720) (the "Permitted Use").
2.           Notices
All notices, demands, and communications hereunder shall be served or given by
first-class mail and facsimile (if provided) and if intended for Landlord, shall
be addressed to RCP Birch-Little Falls, LLC, c/o Marlow Park, LLC, 80 Greenwood
Avenue, Midland Park, New Jersey 07432 , Attention: R. Christopher Prant (via
facsimile ________________) and 110 Little Falls DCLA, LLC, c/o North Jersey
Development Group, Inc., 333 Route 46, Mountain Lakes, New Jersey 07046, Attn.:
Daniel Cohen (via facsimile 973-263-3122) or to such other address as may be
requested by Landlord in writing with a copy to Doreen L. Dondero, Esq., Law
Offices of Thomas A. Buonocore, PC, 1719 Route 10, Suite 301, Parsippany, New
Jersey 07054,; and if intended for Tenant, shall be addressed to Tenant at 81
Fulton Street, Boonton, New Jersey 07005, Attention: General Counsel (via
facsimile (973) 335-0972), or such other address as maybe requested by Tenant in
writing.
Any notice given hereunder by mail shall be deemed delivered three (3) business
days after being deposited in a United States general or branch post office,
enclosed in a prepaid envelope, addressed as provided above.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Term and Renewal Option
Tenant shall have and hold the Demised Premises with their appurtenances
beginning on May 24, 2011 (the "Lease Commencement Date"), for a term of seven
(7) years (the "Initial Term"), ending on May 23, 2018 (the "Initial Term
Expiration Date").  Tenant shall have the option to extend the term of this
Lease (the "Renewal Option") beyond the Initial Term Expiration Date for one (1)
additional term of five (5) years (the "Renewal Term"), provided that (a) Tenant
provides to Landlord prior written notice of its intention to exercise the
Renewal Option at least six (6) months but no more than twelve (12) months prior
to the Renewal Term; and (b) Tenant is not in default, beyond the expiration of
any applicable grace or cure period, either when the Renewal Option is exercised
or when the Renewal Term begins.  The Initial Term and, if applicable, the
Renewal Term are hereinafter referred to collectively as the "Lease Term."  The
term "Lease Year" means each 365-day period beginning on May 24.  All the terms
and conditions of this Lease shall remain in full force and effect during the
Renewal Term except that Base Rent shall be increased in accordance with Section
4 herein.  In the event Tenant fails to provide Landlord with notice of intent
to exercise the Renewal Option within the time frame provided for herein, the
Renewal Option shall be deemed null and void and of no force or effect.
4.           Base Rent
The Tenant shall pay the Landlord base rent ("Base Rent"), as defined below, for
each year of the Initial Term and Renewal Term in equal monthly payments due and
payable in advance on the first day of each and every month commencing on the
Lease Commencement Date.  Tenant shall pay Base Rent to Landlord at Landlord's
address set forth above, or at such other place as Landlord may designate in
writing.  Base Rent shall mean rent set forth in the chart below, which does not
include (i) the monthly payments toward replacement of the parking lot payable
by Tenant to Landlord pursuant to Section 8, (ii) utilities paid directly by
Tenant pursuant to Section 9, (iii) Real Estate Taxes payable by Tenant to
Landlord pursuant to Section 10, and (iv) Property Insurance Premiums payable by
Tenant to Landlord pursuant to Section 11(a), those expenses described in
clauses (i), (ii), (iii) and (iv) and any other sums due from Tenant hereunder,
other than Base Rent shall hereinafter be referred to as "Additional Rent" and
Base Rent and Additional Rent are hereinafter referred to collectively as
"Rent."  Any failure by Tenant to pay Additional Rent shall be deemed a failure
to pay Base Rent.  In the event that (a) any payment of monthly Base Rent shall
be paid more than five (5) business days after the due date for same, or (b) any
Additional Rent is not paid within ten (10) business days after Tenant's receipt
of an invoice therefor accompanied by reasonable supporting documentation,
Tenant shall pay, together with such payment, a late charge equal to five
percent (5%) of the amount of the payment due.  In addition, all past due
payments that are not paid within thirty (30) days of the due date for same
shall bear interest from the date due through the date paid at the rate of
twelve percent (12%) per annum or the maximum lawful rate of interest, whichever
is less.
 
 
2

--------------------------------------------------------------------------------

 
 
Initial Term
 
Lease Year
Annual Base Rent
Monthly Base Rent
May 24, 2011 to May 23, 2012
$135,000
$11,250
May 24, 2012 to May 23, 2013
$140,000
$11,667
May 24, 2013 to May 23, 2014
$140,000
$11,667
May 24, 2014 to May 23, 2015
$140,000
$11,667
May 24, 2015 to May 23, 2016
$145,000
$12,083
May 24, 2016 to May 23, 2017
$145,000
$12,083
May 24, 2017 to May 23, 2018
$145,000
$12,083

 
Renewal Term
 
Lease Year
Annual Base Rent
Monthly Base Rent
May 24, 2018 to May 23, 2019
$147,175
$12,265
May 24, 2019 to May 23, 2020
$149,387
$12,449
May 24, 2020 to May 23, 2021
$151,624
$12,635
May 24, 2021 to May 23, 2022
$153,898
$12,825
May 24, 2022 to May 23, 2023
$156,206
$13,017



5.           Hold Over Tenancy
If Tenant shall remain in possession of the Demised Premises after expiration of
the Initial Term or Renewal Term, as the case may be, or otherwise in
contravention of this Lease and/or without the consent of Landlord ("Holdover
Occupancy"), such Holdover Occupancy shall not be deemed to extend the Term or
renew this Lease.  Tenant agrees to indemnify and save Landlord harmless from
and against all claims, losses, damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys' fees and disbursements)
resulting from delay by Tenant in surrendering the Demised Premises, including,
without limitation, any claims made by any succeeding tenant founded on such
delay. The parties recognize and agree that the damage to Landlord resulting
from any failure by Tenant to timely surrender possession of the Demised
Premises will be extremely substantial, may exceed the amount of the monthly
installments of Base Rent and Additional Rent payable hereunder, and will be
impossible to accurately measure. Tenant therefore agrees that if possession of
the Demised Premises is not surrendered to Landlord at the expiration of the
Initial Term or Renewal Term, as the case may be, then, in addition to any other
rights and remedies Landlord may have hereunder or at law, and without in any
manner limiting Landlord's right to demonstrate and collect any damages in
excess of the following amount suffered by Landlord and arising from Tenant's
failure to surrender the Demised Premises as provided herein, Tenant shall pay
to Landlord on account of use and occupancy of the Demised Premises for each
month and for each portion of any month during such a Holdover Occupancy, a sum
equal to one and one-half (1/2) times the Rent then in effect during the last
month of the Initial Term or Renewal Term, as the case may be.  Nothing herein
contained shall be deemed to permit Tenant to retain possession of the Demised
Premises after the Initial Term Expiration Date or the expiration of the Renewal
Term, as the case may be, or to limit in any manner Landlord's right to regain
possession of the Demised Premises through summary proceedings or otherwise, and
no acceptance by Landlord of payments from Tenant after the Initial Term
Expiration Date or the expiration of the Renewal Term, as the case may be, shall
be deemed to be other than on account of the amount to be paid by Tenant in
accordance with the provisions of this Section 5.  Except as specifically
provided otherwise in this Section 5, all other terms and conditions of this
Lease shall remain the same for the Holdover Occupancy notwithstanding
Landlord's failure to consent thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Mortgagee Agreement and Subordination
With respect to any mortgage on the Building, Landlord shall obtain the
agreement of any mortgagee that, during the term of this Lease or any extension
thereof, it shall not exercise any rights or claims it may have as mortgagee to
the extinguishment, impairment or termination of this Lease and shall do or
commit no act or thing which would result in termination or interfere with the
Tenant's quiet enjoyment of the Demised Premises so long as the Tenant shall
abide by and perform its obligations.  Tenant shall subordinate this Lease to
any mortgage that may hereafter be placed on the Demised Premises, provided
however, that the subordination agreement shall contain a provision that the
holder of any such mortgage, its heirs, executors, successors, administrators,
or assigns shall not exercise any rights or claims it may have as mortgagee to
the extinguishment, impairment, or termination of this Lease so long as the
Tenant shall abide by and perform its obligations.
7.           Right of Entry
Landlord, its employees and agents, shall have the right to enter the Demised
Premises for the purpose of examining and inspecting same, showing to
prospective purchasers, tenants or mortgagees, provided that reasonable prior
notice, emergencies excepted, is provided to the Tenant.  Except in case of
emergency, Landlord will use its best efforts not to disrupt Tenant's business.
8.           Maintenance, Repair, and Replacement Obligations
Tenant has examined the Demised Premises and the Building and has entered into
this Lease without any representation on the part of the Landlord as to the
condition thereof.  Subject to the terms of this Section 8, Tenant will
throughout the Term provide and maintain, at its expense, in a constant state of
repair the roof, roof membrane and the parking lot.  If, during the Lease Term,
due to age or condition the roof must be replaced, then Landlord shall replace
the roof at its own expense.  In no event shall Tenant penetrate or place any
items on the roof of the Building without the express written consent of
Landlord, it being acknowledged that Tenant shall be responsible for any damage
thereto, or portion thereof, on account of such actions.  Tenant shall be
responsible for replacing the parking lot one (1) time during the Lease
Term.  Landlord and Tenant have agreed that the approximate cost to replace the
parking lot at the Demised Premises is $40,000.00.  Tenant shall finance said
cost at six percent (6%) interest per annum over the initial Term.  Tenant shall
pay same in equal monthly payments of $584.35 due and payable in advance on the
first day of each and every month commencing on the Lease Commencement
Date.  Said payments shall be deemed Additional Rent. If, during the Lease Term,
due to age or condition the parking lot must be replaced more than one (1) time,
then Landlord shall effect such additional replacement(s) at its own
expense.  Landlord will make such other exterior or interior repairs to the
structural components of the Demised Premises, as may be required to maintain
the Demised Premises in such condition so that it may be used by the Tenant for
the purposes for which it was rented and for the safety and preservation of the
Building and Demised Premises.  As used herein, the term "structural components"
shall mean the foundation, concrete slab, exterior walls and structural
beams.  It is understood and agreed that the Landlord shall maintain the
Building and Demised Premises in conformance with all requirements and
specifications of any public body or authority having jurisdiction over the
same.  Because this Lease is intended to be a triple net lease, Landlord's
repair and maintenance obligations are limited as stated herein.  In addition,
throughout the Term, Tenant shall, at Tenant's sole cost and expense, keep and
maintain in good order and condition, all non-structural components of the
exterior and interior of the Demised Premises, including, but not limited to,
the floor slab, walls, windows, offices, signs, loading docks, loading dock
doors, sidewalks, warehouse fire doors, sprinkler system, the equipment,
fixtures and facilities appurtenant thereto; the heating, ventilating and air
conditioning therein "HVAC"); electrical (including lighting fixtures, ballasts
and bulbs) and plumbing systems (collectively, the "Building Systems") which are
located on the Demised Premises.  In the event any of the Building Systems are
not in good working order or condition and are in need of repairs and Tenant
does not so repair in a manner satisfactory to the Landlord in the reasonable
exercise of its judgment, the Landlord shall make the repairs required and
Tenant shall pay Landlord as Additional Rent, the cost incurred by Landlord for
making repairs to the Demised Premises within ten (10) business days after being
invoiced.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Utilities Services
Commencing on the Lease Commencement Date and throughout the Lease Term, Tenant
shall be solely responsible for and shall pay directly to the water, electric
and gas utility companies all bills for water, electric and gas usage in the
Demised Premises.  Landlord shall not be responsible for the disruption of any
utility service to the Demised Premises.
10.           Real Estate Taxes and Assessments
 
(a)
Tenant agrees to pay to Landlord, as Additional Rent, one hundred percent (100%)
of all Real Estate Taxes accruing during the Lease Term assessed by the Township
of Fairfield against the Real Property. "Real Estate Taxes" does not include (i)
any federal, state or local taxes based on income or earnings, any gift, estate,
inheritance, capital stock or franchise tax; (ii) any penalties or interest for
late payment of taxes, realty transfer taxes resulting from the sale of the
Building or the Real Property.  Tenant shall also pay to Landlord prior to
delinquency any and all taxes and assessments levied, assessed or imposed upon
Landlord by any governmental authority during the Lease Term upon or against (i)
all furniture, fixtures, signs and equipment and any other personal property
installed or located within the Demised Premises (other than any of the same
owned by Landlord); and (ii) all alterations, additions, betterments or
improvements of whatsoever kind or nature made by or on behalf of Tenant to the
Demised Premises constituting the Tenant's property, as the same may be
separately levied, taxed or assessed against or imposed directly upon Tenant by
the taxing authorities.

 
(b)
Tenant shall likewise reimburse Landlord, as Additional Rent, for one hundred
percent (100%) of any governmental assessments accruing during the Lease Term
that may be levied upon the Demised Premises for local improvements.  If the
payment of such assessments may be made in installments, then Tenant shall pay
to Landlord only an amount equal to the portion of the assessment that will be
paid for periods covered under the Lease Term.  Such Additional Rent shall be
paid quarterly and on or before the next monthly payment date for Base Rent
after presentation to Tenant by Landlord of a copy of the tax and/or assessment
bills.  Tenant shall accept copies of tax and assessment bills issued by the
appropriate governmental authorities as evidence of the amount of real estate
taxes and assessments.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)
If taxes upon Rent shall be substituted in whole or in part for Real Estate
Taxes, then Tenant shall pay the taxes upon the Rent payable hereunder, but only
to the extent to which such tax shall be substituted for the Real Estate Taxes
assessed against the Real Property and only in such amounts as would be payable
by Landlord if the Rent payable on the Demised Premises were the only rent
subject to such taxes.  If Landlord shall receive any tax refund or rebate with
respect of any year that is encompassed within the Lease Term, then Landlord may
deduct from such tax refund any reasonable expenses incurred in obtaining such
tax refund, and out of the remaining balance of such tax refund Landlord shall
pay to Tenant such refund or rebate, provided that Tenant shall have paid
Landlord any portion of the taxes being refunded and the refund or rebate
relates to the period of time for which Tenant has paid their portion of taxes.

 
(d)
Tenant shall have the right to contest the amount or validity, in whole or in
part, of any Real Estate Taxes by appropriate proceedings diligently conducted
in good faith, only after paying the Real Estate Tax or posting security that
Landlord reasonably requires in order to protect the Real Property against loss
or forfeiture.  Upon the termination of the proceedings, Tenant will pay the
amount of the Real Estate Taxes or part thereof as finally determined, the
payment of which may have been deferred during the prosecution of the
proceedings, together with any costs, fees, interest, penalties or other related
liabilities.  Landlord will not be required to join in any contest or
proceedings unless the provisions of any law or regulations then in effect
require that the proceedings be brought by or in the name of Landlord.  In that
event, Landlord will join in the proceedings or permit them to be brought in its
name; however, Landlord will not be subjected to any liability for the payment
of any costs or expenses in connection with any contest or proceedings, and
Tenant will indemnify Landlord against and save Landlord harmless from, any
costs and expenses (including reasonable legal fees).

 
 
6

--------------------------------------------------------------------------------

 
 
11.           Insurance
 
(a)
Landlord shall maintain a policy of "all-risk" insurance on the Building, which
shall include coverage for boiler and machinery, flood, earthquake, building
ordinance, and the loss of rents, to the extent such insurance coverage is
available, as well as such other insurance as Landlord requires which is
reasonable for property similar to the Real Property and Building. Such
insurance shall provide coverage to the extent of not less than one hundred
percent (100%) of the replacement cost of the Building or an amount satisfactory
to Landlord, as well as boiler and machinery insurance coverage.  Tenant agrees
to pay Owner, as Additional Rent, one hundred percent (100%) of all premiums
accruing during the Lease Term for such insurance ("Property Insurance
Premiums").  Landlord shall have the right at any time during the Lease Term to
reasonably amend the insurance coverage under this Section 11, but not more than
once per calendar year.

 
(b)
Tenant agrees to obtain and maintain all types of insurance that are required
for the operation of its business, including worker's compensation.  Tenant
shall be solely responsible for purchasing and maintaining insurance on its
personal property at the Demised Premises, business interruption, and any and
all other insurance which Tenant deems appropriate for its business operations;
Landlord having no responsibility to provide such insurance.

 
(c)
Tenant shall purchase, pay for, and keep in effect throughout the Lease Term, a
policy of comprehensive general liability insurance covering claims for bodily
injury, personal injury, death, and/or property damage occurring upon, in or
about the Demised Premises, or in or about the adjoining streets, sidewalks,
parking areas and driveways, or arising from the Tenant's operations, such
insurance to afford protection to the limit of not less than Three Million
Dollars ($3,000,000.00).  The minimum coverage limit of such insurance required
in this Lease (i) shall not be considered a limitation of liability hereunder;
and, (ii) shall not be determinative as to the appropriate level of insurance
for Tenant's operations.  Such liability insurance shall be primary and
non-contributory with any other insurance that Landlord may or may not have
relating to the Demised Premises.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)
By no later than the Lease Commencement Date, Tenant shall provide Landlord with
a certificate of insurance on the applicable "ACORD" form, which documents that
Tenant has obtained and maintains in full force and effect all insurance
policies required to be obtained by Tenant under this Section 11.  The insurance
certificate shall name Landlord and any mortgagee of Landlord as an additional
insured.

 
(e)
All insurance policies required to be maintained, and all certificates of
insurance required to be provided by Tenant under this 11 shall contain a
provision that no reduction, modification or cancellation of any coverage limits
and/or endorsements for any reason, will be effective without thirty (30) days
prior written notice to Landlord.

 
(f)
Tenant will observe and comply with the requirements of all insurance policies
in force and effect at any time with respect to the Demised Premises, and of the
insurers issuing such policies of which it has notice.  Representatives of such
insurers may inspect the Demised Premises at reasonable times, upon reasonable
prior notice to Tenant from Landlord.  Such inspection shall not constitute a
safety inspection of Tenant's operations.

 
(g)
In the event that Tenant shall fail to comply with any of the obligations
contained in this Section 11, Landlord, after thirty (30) days notice to Tenant
and upon Tenant's failure to cure the same within such thirty (30) days, may,
but shall not be required to, secure the required policies of insurance, and any
cost and expense incurred by Landlord in connection therewith shall be payable
by Tenant as Additional Rent.

 
(h)
Landlord and Tenant each hereby releases and relieves the other, and waives its
entire right of recovery against the other, for loss or damage arising out of an
incident insured against under this Lease, which perils occur in, on or about
the Demised Premises, whether due to the negligence of Landlord or Tenant or
their respective employees, agents, contractors, invitees or
licensees.  Landlord and Tenant, upon obtaining the policies of insurance
required in this Lease, shall give notice to the insurers that the foregoing
mutual waiver of subrogation is contained in this Lease.

 
 
8

--------------------------------------------------------------------------------

 
 
12.           Casualty
It is agreed by and between the parties hereto that in case the Demised
Premises, or the Building, shall be destroyed or damaged in part or in whole by
fire or other elements, or by any other cause, to an extent which shall render
the Demised Premises untenantable or unfit for occupancy for the purposes
intended, the Tenant shall pay the accrued Rent to the time of such
destruction.  Landlord shall, at its sole option, either (a) terminate this
Lease, in which case Tenant shall have no further liability for future Rent, or
(b) repair the Demised Premises with all reasonable speed, not exceeding
one-hundred eighty (180) days from the date of said casualty.  If Landlord
cannot represent that the repairs shall be substantially completed and Tenant
may re-occupy the Demised Premises within one-hundred eighty (180) days from the
date of said casualty (as determined by Landlord's engineer), then Tenant may
terminate this Lease without further liability by either party.  Upon completion
of such repairs, Tenant shall resume paying Rent as provided herein.  If,
however, the Demised Premises shall be partially damaged by fire or other
causes, then the damage shall be repaired by Landlord with all reasonable speed,
and the Rent for the portions not usable by the Tenant shall be apportioned and
abated for the term beginning with the date of such damage and ending when such
damage shall have been repaired and such portions of the Demised Premises again
made usable to the Tenant; provided, however, that if the repairs are not
completed within one-hundred eighty (180) days of the date of said casualty,
then Tenant may terminate this Lease without further liability of either party
upon sixty (60) days written notice.  In no event shall Landlord have any
liability or be required to repair or replace Tenant's merchandise, trade
fixtures, furnishings, equipment, leasehold improvements, personal property, or
other items of Tenant and the insurance proceeds on account thereof shall be
sufficient for Landlord to repair the improvements.  Except to the extent
specifically provided in this Lease, no damage or destruction of the Demised
Premises, or any portion thereof, by fire or other casualty, nor the
untenantability of the Demised Premises, or any portion thereof as a result of
fire or other casualty, shall permit Tenant to terminate this Lease or surrender
the Demised Premises, or any part thereof, nor shall relieve Tenant from its
obligations to pay Rent. Tenant shall not be entitled to and hereby waives any
and all claims against Landlord for any compensation or damage for loss of use
of the Demised Premises, or any portion thereof, and/or for any inconvenience or
annoyance resulting from any damage, destruction, repair or restoration
including, without limitation, any injury (or death) to persons or damage to
property, or interruption of Tenant's business, resulting from fire or other
casualty, unless caused by the gross negligence or willful misconduct of
Landlord, its employees or agents.
 
 
9

--------------------------------------------------------------------------------

 
 
13.           Condemnation
If the Building, the Land or any material part of either shall be condemned for
public use, then and in that event, upon vesting of title to the same for such
public use, this Lease shall terminate and Tenant shall have no right to any
part of any condemnation award or award in lieu of condemnation relating to its
leasehold estate or otherwise, except that Tenant shall have the right to prove
and collect the value of the trade fixtures installed by it, including moving
expenses. In the event of such termination of this Lease, all rent paid in
advance shall be apportioned as of the date of such
termination.  Notwithstanding the foregoing, if only a part of the Demised
Premises shall be so taken and the part not so taken shall be appropriate and
sufficient for the operation of Tenant's business, then Tenant shall retain the
part not so taken and there shall be a pro rata reduction in the rent.  If,
however, Tenant reasonably deems the partially condemned premises to be
unacceptable for its use, then Tenant may terminate this Lease without further
liability of either party by providing written notice of said cancellation
within thirty (30) days of receipt of the notice of the taking or the effective
date of the taking, whichever is first to occur, time being of the essence.
14.           Codes and Policies and General Requirements to Perform Work
 
Tenant shall warrant and ensure that all construction work which is or will be
undertaken by it in connection with this Lease, or which is or will be located
or associated with the use of the Demised Premises, shall comply with the
applicable requirements of the New Jersey Uniform Construction Code.  Tenant
shall submit to Landlord in advance all plans and specifications for Tenant's
work for Landlord's approval which shall not be unreasonably withheld, delayed
or conditioned.  Tenant is and shall be solely responsible for obtaining
permits, requesting inspections, and obtaining such certificates of occupancy or
approval as might be required by the New Jersey Uniform Construction Code,
except for work to be performed by Landlord.

 
 
10

--------------------------------------------------------------------------------

 
 
15.           Quiet Enjoyment
The Landlord agrees that upon the payment of Rent by Tenant and observance and
performance of all terms, covenants, and conditions required of Tenant by this
Lease, Tenant shall peaceably and quietly have, hold and enjoy the Demised
Premises.
16.           Tenant Obligations
Tenant agrees to take good and reasonable care of the Demised Premises (other
than Landlord's obligations under Section 8) and surrender same upon termination
of this Lease in a condition as reasonable use and wear thereof will
permit.  During the term of this Lease, should physical damage be done to the
Demised Premises or Building systems either through willful act or neglect,
normal wear and tear or insured casualty excepted, which can be reasonably shown
to have been caused by the Tenant's employees, clients, guests or assignees,
Landlord may give written notice of such damage to Tenant as provided
herein.  Should Tenant fail to cure any such damage within a reasonable time
after receiving written notice, but in any event within thirty (30) days of
receiving said written notice, Landlord may cure the same at the cost and
expense of Tenant which Tenant shall pay to Landlord upon demand as Additional
Rent.
17.           Assignment and Subletting
Tenant agrees that it shall neither assign its rights hereunder nor sublet the
whole or any part of the Demised Premises without the consent in writing of
Landlord first having been obtained, which consent shall not be unreasonably
withheld, delayed or conditioned, except for an assignment or sublease to an
Affiliate of Tenant, so long as Tenant remains jointly and severally liable with
the assignee or sublessee for the obligations of tenant hereunder.  "Affiliate"
means and refers to any legal entity controlling, controlled by, or under common
control with, Tenant.  In the event of any such assignment or sublease, Tenant
shall remain responsible for all obligations under this Lease, including, but
not limited to, the payment of Rent.  Additionally, Tenant shall promptly pay to
Landlord, one hundred percent (100%) of any consideration other than the Rent
due under this Lease for or in connection with any assignment or sublease,
however denominated, and one hundred percent (100%) of all of the Rent, as and
when received, in excess of the rent required to be paid by tenant for the area
assigned or sublet.  If Tenant requests Landlord's consent to sell, assign or
sublet this Lease ("Transfer") then Tenant shall provide Landlord with a written
description of all terms and conditions of the proposed Transfer, copies of the
proposed transfer and assumption documentation, and the following information
about the proposed transferee: name and address; satisfactory information about
its business and landlord-tenant litigation history; its proposed use of the
Demised Premises; banking, financial, and other credit information including but
not limited to three (3) prior years profit and loss statements as may exist
certified by an independent auditor; and general references.  In connection with
a request for consent to Transfer, Landlord shall consent to or reject the
request within thirty (30) days of receipt of Tenant's written request therefor
and Landlord's receipt of all of the information required to be provided
herein.  Tenant shall reimburse Landlord upon demand for its reasonable
attorney' and professionals' fees incurred in connection with considering any
request for reviewing the documentation for consent to a Transfer.  If Landlord
consents to a proposed Transfer, then the proposed transferee shall deliver to
Landlord a written agreement whereby it expressly assumes Tenant's obligations
hereunder.  Any consent by Landlord to any such Transfer shall in no event be
construed to relieve Tenant from obtaining the prior written consent of Landlord
to any other or further Transfer.  Landlord may assign this Lease without the
consent of Tenant.  Landlord shall provide Tenant notices of any assignment by
Landlord and Tenant shall attorn to the assignee. Tenant shall, upon request,
execute and deliver to Landlord an "estoppel certificate," setting forth that
neither Landlord nor Tenant are in default of their respective obligations under
this Lease and that all amounts due and owing by Tenant under this Lease have
been paid as of the date of the estoppel certificate.
 
 
11

--------------------------------------------------------------------------------

 
 
18.           Alterations During Occupancy
Tenant shall have the right, option, and privilege of renovating or modifying
the Demised Premises at its own cost and expense when in the Tenant's reasonable
judgment same may be deemed necessary for its purpose.  Such renovations and
modifications may include, but shall not be limited to, standard office
partitions, railings, doors, gates, counters, lighting fixtures, signs and such
other equipment or removable fixtures necessary to the Tenant's operation,
painting and wall covering.  Tenant shall be responsible for obtaining all
required permits and approvals and scheduling all required inspections, and
shall submit to Landlord proof that these steps have been taken.  However,
Tenant shall make no structural alterations, additions, or improvements to the
Demised Premises without the prior written consent of the Landlord, which
consent shall not be unreasonably withheld or delayed.  Upon expiration or
earlier termination of this Lease, Landlord may, at its sole option, require
Tenant, at Tenant's sole expense, to remove any or all alterations, additions or
improvements made by or on behalf of Tenant, including but not limited to lab
sinks, lab benches, exhaust hoods, lab cabinetry, and all associated wiring,
plumbing, and duct work.
19.           [Reserved]
 
20.
Default by Tenant and Landlord's Remedies Upon Default

If Tenant defaults in the performance of any terms, covenants, and conditions of
this Lease; or remains in possession for a Holdover Occupancy; or if Tenant
shall file, or any creditor or other person shall file against Tenant, any
petition in bankruptcy (and in the case of an involuntary petition, the petition
is not dismissed within sixty (60) days) under any law, rule or regulation of
the United States of America or of any State; or if a receiver of the business
or assets of Tenant shall be appointed; or if a general assignment is made by
Tenant for the benefit of creditors; or any sheriff, marshal, constable or other
duly constituted public official takes possession of the Demised Premises, or
any part thereof, by authority of any attachment or execution proceedings, and
offers same for sale publicly, then Landlord may give written notice of such
default to Tenant as provided herein and Tenant shall cure any such default in
respect to which it has been given notice without delay.  If Tenant fails to
cure (or begin to cure and continue to make good faith efforts to cure as soon
as possible) any non-monetary default within thirty (30) days after written
notice has been given it, then Landlord may cure the same at the cost and
expense of Tenant.  Tenant shall pay to Landlord as Additional Rent such expense
at the time at which the next month's Rent is due.  If Tenant fails to cure any
material monetary default within ten (10) days after written notice, then
Landlord may, at its sole option, terminate this Lease, in which event Tenant
shall be liable for all Rent due for the remainder of the Initial Term or
Renewal Term, as applicable, accelerate all Rent due hereunder, and take
possession of the Demised Premises without further notice.  In the event of any
such default by Tenant, Landlord may, at any time thereafter, and without
limiting Landlord in the exercise of any additional rights or remedies that may
be available to Landlord:
 
A.
Termination.  Terminate Tenant's right to possession by written notice to
Tenant.  If Landlord has exercised such election after Tenant's default, then
this Lease shall terminate immediately and Tenant shall immediately surrender
possession of the Demised Premises to Landlord.  Notwithstanding such surrender
of possession, Landlord shall be entitled to recover from Tenant:  (i) the
amount of unpaid Rent earned at the time of such termination; plus (ii) any
other amount necessary to compensate Landlord for all damages caused or incurred
by Tenant's failure to perform its Lease obligations, or which would likely
result therefrom, including, but not limited to, collection costs, reasonable
attorneys' fees, reasonable costs of re-letting and refitting, and brokerage
commissions.  At all times, Landlord shall have the obligation to mitigate its
damages by making a good faith, best efforts attempt to re-let the Demised
Premises.

 
 
12

--------------------------------------------------------------------------------

 
 
 
B.
Removal of Contents by Landlord.  With respect to any portion of the Demised
Premises which is vacant or which is physically occupied by Tenant, Landlord may
remove all persons and property therefrom, and store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant.

 
C.
No Exclusive Right.  No right or remedy herein conferred upon or reserved to
Landlord is intended to be exclusive of any other right or remedy herein or by
law provided, but each shall be cumulative and in addition to every other right
or remedy given herein or now or hereafter existing at law or in equity or by
statute.

 
D.
Other Remedies.  Notwithstanding any other provision herein, Landlord shall have
any and all other remedies available under law and/or equity.

21.
Subordination of Landlord's Lien.  If requested, Landlord shall subordinate its
liens to Tenant's lenders with respect to Tenant's personal property.

22.           Cumulative Rights; No Waiver
The various rights, remedies, options, and elections herein are cumulative, and
the failure of a party to enforce strict performance of the conditions and
covenants of this Lease or to exercise any election or option or to resort to
have recourse to any remedy herein conferred or the acceptance by Landlord of
any installment of rent after any breach by Tenant, in any one or more
instances, shall not be construed or deemed to be a waiver or a relinquishment
for the future of any such conditions and covenants, options, elections or
remedies, but the same shall continue in full force and effect.
 
 
13

--------------------------------------------------------------------------------

 
 
23.           Governing Laws
The terms of this Lease shall be governed and enforced under the laws of the
State of New Jersey, without giving effect to conflicts of law principles.
24.           Security Deposit
Upon execution of this Lease, Tenant shall deposit $22,500.00 ("Security
Deposit"), with Landlord to be held as security for Tenant's timely payment of
Rent and performance of its other obligations under this Lease and any renewals
or extensions of the Lease.  If Tenant defaults in its payment of Rent or
performance of its other obligations under this Lease after applicable notice
and cure periods as set forth herein, then Landlord may use all or part of the
Security Deposit for the payment of Rent or any other amount in default, or for
the payment of any other amount that Landlord may spend or become obligated to
spend by reason of Tenant's default, or for the payment of Landlord of any other
loss or damage that Landlord may suffer by reason of Tenant's default. If
Landlord so uses any portion of the Security Deposit, then Tenant will restore
the security deposit to its original amount within five (5) business days after
written demand from Landlord.  The Security Deposit shall not be a limitation on
Landlord's damages or other rights under this Lease.  If Tenant pays the Rent
and performs all of its other obligations under this Lease, Landlord will return
the unused portion of the Security Deposit to Tenant within thirty (30) days
after the end of the term.  Landlord may deliver the Security Deposit to a
purchaser of the Building of which the Demised Premises is a part and be
discharged from further liability with respect to it.
25.           Brokers
Each party represents and warrants to the other that no real estate broker is
entitled to a commission, or other compensation, in connection with the
negotiation and consummation of this Lease.  Landlord agrees to indemnify Tenant
from any claims or liabilities asserted by any real estate broker or agent
alleging participation in the transaction contemplated by this Lease and
claiming authority from Landlord, based upon the actions of Landlord dealing
with, directly or indirectly, any such real estate broker or agent.  Tenant
agrees to indemnify Landlord from any claims or liabilities asserted by any real
estate broker or agent alleging participation in the transaction contemplated by
this Lease and claiming authority from Tenant, based upon the actions of Tenant
dealing with, directly or indirectly, any such real estate broker or agent.  The
provisions of this Section 25 shall survive the termination of this Lease.
 
 
14

--------------------------------------------------------------------------------

 
 
26.           Entire Agreement
This Lease contains the entire agreement between the parties regarding the
subject matter hereof and supersedes any and all prior agreements,
representations and understandings. No provision of this Lease may be amended or
added to except by a written agreement executed by both parties. This Lease
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns.
27.           Use and Occupancy
Tenant shall use and occupy the Demised Premises for the Permitted Use and for
no other use.  Tenant may use and occupy the Demised Premises twenty-four (24)
hours a day, seven (7) days a week subject to municipal ordinance.  Neither the
Demised Premises nor any portion thereof shall be used for any operation,
activity or business that is a public or private nuisance, an environmental
hazard or creates extraordinary fire, explosive or other hazard.  Tenant shall
comply with all legal requirements of any governmental authority relating to the
use, condition, access to, and occupancy of the Demised Premises including but
not limited to the Americans With Disabilities Act (AADA@).  The Demised
Premises shall not be used for any use which is disreputable.
28.           Condition of Demised Premises.
Except as provided otherwise in this Lease, Tenant shall accept the Demised
Premises "AS-IS" in the condition in which it is on the Lease Commencement Date
and Landlord shall not be required to perform any work to prepare the Demised
Premises for Tenant's use or occupancy.
29.           Environmental Laws
 
A.
Tenant agrees to comply with all environmental laws and regulations, including
but not limited to, the Industrial Site Recovery Act (N.J.S.A. 13:1K-6 et seq.
("ISRA")) applicable to the Demised Premises or to the Tenant's use or occupancy
thereof.  Tenant represents to Landlord that Tenant's NAICS Number is 541720.

 
 
15

--------------------------------------------------------------------------------

 
 
 
B.
Tenant hereby agrees to execute such documents as Landlord reasonably deems
necessary and to cooperate in making such applications as Landlord reasonably
requires to assure compliance with ISRA.  Tenant shall bear all costs and
expenses incurred by Landlord associated with any required ISRA compliance
resulting from Tenant's use of the Demised Premises, including, but not limited
to, state agency fees, engineering fees, clean-up costs, filing fees and
suretyship expenses.  Tenant shall promptly provide Landlord with copies of all
material written correspondence, reports, notices, orders, findings,
declarations and other materials pertinent to Tenant's compliance at the Demised
Premises and the New Jersey Department of Environmental Protection ("NJDEP")
requirements under ISRA as they are issued or received by the Tenant.

 
C.
Neither party hereto shall be permitted to generate, store, manufacture, refine,
transport, treat, dispose of, or otherwise allow to be present on or about the
Demised Premises, any Hazardous Substances except in accordance with all
applicable laws and regulations.  As used herein, "Hazardous Substances" shall
be defined as any "hazardous chemical", "hazardous substance" or similar term as
defined in the Comprehensive Environmental Responsibility Compensation and
Liability Act, as amended (42 U.S.C. 9601 et seq.), the New Jersey Industrial
Site Recovery Act, as amended, (N.J.S.A. 13:1K-6 et seq.), the New Jersey Spill
Compensation and Control Act, as amended, (N.J.S.A. 58:10-23.11b et seq.), any
rules or regulations promulgated thereunder, or in any other present or future
applicable federal, state or local law, rule or regulation dealing with
environmental protection.

 
D.
Tenant agrees to indemnify and hold harmless Landlord and each mortgagee of the
Demised Premises from and against any and all liabilities, damages, claims,
losses, judgments, causes of action, costs and expenses (including reasonable
attorneys' fees) which may be incurred by Landlord or any such mortgagee or
threatened against the Landlord or such mortgagee, relating or arising out of
any breach by Tenant of this Section 29, which indemnification shall survive the
expiration or sooner termination of this Lease.

 
 
16

--------------------------------------------------------------------------------

 
 
 
E.
Landlord agrees to indemnify and hold harmless Tenant from and against any and
all liabilities, damages, claims, losses, judgments, causes of action, costs and
expenses (including reasonable attorneys' fees) which may be incurred by Tenant
as a result of Landlord's violation of environmental laws affecting the Demised
Premises and Building.

30.
Landlord's Inability to Perform.  Except as expressly provided to the contrary
herein, this Lease and the obligation of Tenant to pay Rent hereunder and to
comply with the covenants and conditions hereof shall not be affected,
curtailed, impaired or excused because of the Landlord's inability to supply any
service or material called for herein, by reason of any rule, order, regulation
or preemption by any governmental entity, authority, department, agency or
subdivision or for any delay which may arise by reason of negotiations for the
adjustment of any fire or other casualty loss or because of strikes or other
labor trouble or for any cause beyond the reasonable control of the
Landlord.  Landlord shall make reasonable efforts to minimize the effect of such
delays.

31.
Indemnification.  Tenant shall indemnify, defend and hold harmless Landlord and
any mortgagee of Landlord from and against any expense (including, without
limitation reasonable attorneys' fees), loss, liability or damages suffered or
incurred as a result of the negligent acts or omissions or the willful
misconduct of Tenant or Tenant's agents, servants, invitees, contractors or
employees.  The liability of Tenant to indemnify Landlord, as hereinabove set
forth:

(a)           shall be in proportion to Tenant's allocable share of any joint
negligence or willful misconduct with Landlord; and
(b)           shall not extend to any matter against which Landlord shall be
effectively protected by insurance; provided, however, that if any such
liability shall exceed the amount of the effective and collectable insurance in
question, the said liability of Tenant shall apply to such excess.  If the
obligations or liabilities of Tenant under the provisions of this Section 31 are
qualified or contradicted by the specifically expressed provisions of other
paragraphs or clauses of this Lease, then this Section 31 shall be deemed and
construed to be modified or controlled by such other paragraphs or clauses.
 
 
17

--------------------------------------------------------------------------------

 
 
32.           Non-Liability of Landlord
Landlord shall not be liable for (and Tenant shall make no claim for) any
property damage or personal injury which may be sustained by Tenant or any other
person, as a consequence of the failure, breakage, leakage, inadequacy, defect
or obstruction of the water, plumbing, steam, sewer, waste or soil pipes, roof,
drains, leaders, gutters, valleys, down spouts, or the like or of the
electrical, gas, power, conveyor, refrigeration, sprinkler, air conditioning or
heating systems, elevators or hoisting equipment; or by reason of the elements.
33.           Attorneys' Fees
Should Landlord incur legal fees in connection with Tenant's non-compliance or
with Landlord's enforcement of this Lease, Tenant agrees to reimburse Landlord
upon demand as Additional Rent for reasonable attorneys' fees and expenses.
34.           Rules of Construction

Any table of contents, captions, headings and titles in this Lease are solely
for convenience of reference and shall not affect its interpretations.  This
Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted.  If
any words or phrases in this Lease shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Lease shall be construed as if the words or phrases so stricken out or otherwise
eliminated were never included in this Lease and no implication or inference
shall be drawn from the fact that said words or phrases were so stricken out or
otherwise eliminated.  Each covenant, agreement, obligation or other provision
of this Lease on Tenant's part to be performed, shall be deemed and construed as
a separate and independent covenant of Tenant, and not dependent on any other
provision of this Lease.  All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include any
other number and any other gender as the context may require.  If any of the
provisions of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such provision or provisions to persons or
circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected thereby, and every provision of this Lease
shall be valid and enforceable to the fullest extent permitted by law.
 
 
18

--------------------------------------------------------------------------------

 
 
35.           WAIVER OF TRIAL BY JURY
LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE.  THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY LANDLORD AND TENANT
AND TENANT ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY PERSON ACTING ON BEHALF OF
LANDLORD HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  TENANT FURTHER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS LEASE AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.  TENANT
FURTHER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER PROVISION AND AS EVIDENCE OF SAME HAS EXECUTED THIS
LEASE.


* * * * *
[End of text of Lease – the signature page follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, duly authorized, have executed this
Lease the day and year first above written.



  LANDLORD:             RCP BIRCH-LITTLE FALLS, LLC                  
 
By:
/s/ Richard Christopher Prant       Richard Christopher Prant       Managing
Member          

 
 

  110 LITTLE FALLS DCLA, LLC                  
 
By:
/s/ Daniel Cohen       Daniel Cohen, Member                     By: /s/ Louis
Antonucci       Louis Antonucci, Member  

 
 

  TENANT:           UNIGENE LABORATORIES INC.                  
 
By:
/s/ William Steinhauer       William Steinhauer       Vice President of Finance
         

 
 
 
 
20

                                                     